Citation Nr: 0523988	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 1996 
for the grant of service connection for post-traumatic stress 
disorder.  

2.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, evaluated as 30 percent 
disabling from May 6, 1996 to November 18, 2001.  

3.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling from November 19, 2001 to February 17, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to November 1970.  

Initially, in August 1999, the Board of Veterans' Appeals 
(Board) granted service connection for post-traumatic stress 
disorder (PTSD).  By a rating action dated later in the same 
month, the Department of Veterans Affairs Regional Office 
(RO) in Montgomery, Alabama effectuate the Board's decision.  
Specifically, the RO granted service connection for PTSD and 
awarded a compensable evaluation of 10 percent, effective 
from May 6, 1996, for this disability.  

After receiving notification of the August 1999 rating 
action, the veteran perfected a timely appeal with respect to 
the effective date and initial evaluation assigned to his 
service-connected PTSD.  Thereafter, in September 2001 and 
September 2003, the Board remanded these issues to the RO for 
further evidentiary development, and satisfaction of due 
process requirements, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Most recently, in April 2005, the RO awarded the following 
increased evaluations for the veteran's service-connected 
PTSD:  30 percent, effective from May 6, 1996; 50 percent, 
effective from November 19, 2001; and 100 percent, effective 
from February 18, 2005.  As a total grant of the veteran's 
increased rating claim had not been granted effective from 
May 6, 1996, and as his claim for an earlier effective date 
for the grant of service connection for PTSD continued to be 
denied, the RO, in June 2005, returned his case to the Board 
for final appellate review of the issues on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  On June 27, 1994, the RO received from the veteran a 
claim for service connection for PTSD.  

3.  In an August 19th, 1999 decision, the Board granted 
service connection for PTSD.  

4.  In a rating action dated on August 30, 1999, the RO 
effectuated the Board's decision and, in so doing, granted 
service connection for PTSD and awarded a compensable 
evaluation of 10 percent, effective from May 6, 1996, for 
this disability.  

5.  The bases of the RO's grant of service connection for 
PTSD were the results of a May 6, 1996 VA PTSD examination 
which demonstrated, for the first time, competent evidence of 
the presence of PTSD associated with in-service stressors.  

6.  Between May 6, 1996 and November 18, 2001, the veteran's 
service-connected PTSD resulted in no more than considerable 
social and industrial impairment.  In particular, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships was not shown.  

7.  Between November 19, 2001 and February 17, 2005, the 
veteran's service-connected PTSD was manifested by complaints 
of frequent intrusive thoughts and recollection of combat 
experiences, "pretty regular" nightmares, flashbacks, 
tendency towards social isolation, depression, feelings of 
rage, sleep disturbance, hypervigilant behavior, chronic 
sleep impairment, suicidal and homicidal thoughts, and 
auditory hallucinations, with objective evaluation findings 
of slow speech, a moderately depressed mood, and impaired 
impulse control relating to verbal abuse, short-term memory, 
concentration, and judgment.  However, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships was not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 6, 
1996 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  

2.  The criteria for a disability rating of 50 percent for 
the service-connected PTSD, between May 6, 1996 and 
November 18, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic 
Code 9411 (2004); and 38 C.F.R. 4.132, Diagnostic Code 9411 
(1996).  

3.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD, between 
November 19, 2001 and February 17, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in November 2001, May 2004, and August 2004 
in the present case, VA informed the veteran of the type of 
evidence necessary to support his earlier effective date and 
increased rating claims.  In addition, VA notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to these claims.  Further, VA notified the veteran of his 
opportunity to submit "additional things."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the August 1999 rating decision, the November 
1999 statement of the case (SOC), and the March 2000, August 
2002, and April 2005 supplemental statements of the case 
(SSOCs) notified the veteran of the relevant criteria and 
evidence necessary to substantiate his earlier effective date 
and increased rating claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The satisfaction of 
this requirement was legally impossible in this case, where 
the rating action which effectuated the Board's grant of 
service connection for PTSD and assigned an initial rating of 
10 percent, effective from May 6, 1996, was dated in August 
1999.  In any event, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the appellant were not given 
prior to the first adjudication of the issues on appeal, the 
content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in April 2005.  

In addition, the veteran has been accorded pertinent VA 
examinations during the current appeal, and VA has obtained 
all evidence identified by him.  Consequently, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Entitlement To An Effective Date Prior To May 6, 1996 For 
The Grant Of Service Connection For PTSD

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

As the Board has discussed in the present case, on June 27, 
1994, the RO received from the veteran a claim of entitlement 
to service connection for PTSD.  In an August 19th, 1999 
decision, the Board granted service connection for this 
disability.  Thereafter, in a rating action dated on 
August 30, 1999, the RO effectuated the Board's decision and, 
in so doing, granted service connection for PTSD and awarded 
a compensable evaluation of 10 percent, effective from May 6, 
1996, for this disability.  

Initially, the Board notes that service medical records are 
negative for complaints of, treatment for, or findings of a 
psychiatric disorder.  The psychiatric system was listed as 
normal on the November 1970 separation examination.  

The Board acknowledges that, at a September 1993 private 
treatment session, the veteran stated that he had been 
receiving treatment for PTSD.  Also, a report of a January to 
February 1994 VA hospitalization includes a diagnosis of 
PTSD, along with polysubstance abuse.  Psychological testing 
at that time was considered invalid due to an over 
indorsement in the negative direction.  It was unclear to the 
examiner whether the veteran was motivated to admit to PTSD 
symptoms to obtain financial compensation.  There was no 
mention of stressors relied upon in making the diagnosis.  
Further, according to a report of a June to August 1994 VA 
hospitalization, the treating physician noted that "[i]t was 
unclear whether or not, from [psychiatric] test results if 
the veteran was suffering from PTSD."  In addition, 
according to a report of an April to June 1995 VA 
hospitalization, recommendation following psychological 
evaluation included consideration of a PTSD screening 
interview to gather support for a diagnosis of PTSD and a 
gathering of appropriate military records.  Moreover, a 
record of an April 1996 VA psychiatric outpatient treatment 
session provides an impression of delayed chronic PTSD.  

Significantly, however, not until the VA PTSD examination 
conducted on May 6, 1996 was the veteran found to have PTSD 
specifically associated with in-service stressors.  According 
to this evaluation, the veteran explained that, while serving 
in Vietnam, he participated in the burning of villages and 
the killing of "everything that was alive"  as well as the 
witnessing of the killing of fellow servicemen by enemy 
forces.  In addition, he described startle responses, sleep 
disturbances, nightmares, flashbacks, and suicide attempts.  
Further, the examiner observed a markedly constricted affect, 
fragile but intact insight and judgment, and marked anxiety.  
The diagnosis was PTSD.  

These findings illustrate, for the first time, competent 
evidence of a diagnosis of PTSD associated with in-service 
stressors.  See, 38 C.F.R. § 3.304(f).  As the results of the 
May 6, 1996 VA PTSD evaluation represented the first instance 
of the presence of PTSD associated with in-service stressors, 
this examination served as the basis of the Board's 
August 19th, 1999 grant of service connection for PTSD, and 
the RO's subsequent assignment of May 6, 1996 as the 
effective date for such an award.  Even this effective date 
is generous, since the inservice stressors described by the 
veteran on the May 1996 VA examination were never verified.  
As was pointed out in the 1999 Board decision, the only 
verified stressor was the veteran's unit being mortared 
during his term in the Republic of Vietnam.  The veteran has 
no awards or medals of combat service and his military 
occupational specialty was laundry worker, so only verified 
stressors could be considered in making a diagnosis.  See 
38 C.F.R. § 3.304(f).  

The veteran claims that an effective date earlier than May 6, 
1996 for the grant of service connection for PTSD is 
warranted.  Specifically, he has asserted that the effective 
for this award should be sometime in 1993 because, during 
that year, he was initially diagnosed with PTSD.  See, e.g., 
April 2001 video conferencing hearing transcript (T.) 
at 17-19, 21.  

The Board concurs with the assignment of May 6, 1996 as the 
effective date of the grant of service connection for PTSD.  
Significantly, the effective date of an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  In the present case, the veteran's 
claim for service connection for PTSD was received on 
June 27, 1994.  No claim for such benefits was received prior 
to June 27th, 1994.  Further, the earliest date that the 
veteran was found to have PTSD associated with in-service 
stressors was determined to be May 6, 1996.  The claims 
folder contains no competent evidence demonstrating the 
presence of PTSD associated with in-service stressors prior 
to May 6, 1996.  Accordingly, an effective date prior to 
May 6, 1996 for the grant of service connection for PTSD is 
not warranted.  

B.  Initial Rating Claims For Service-Connected PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As was previously discussed in this decision, the 
Board granted service connection for PTSD in an August 19th, 
1999 determination.  By a rating action dated later in the 
same month, the RO effectuated the Board's decision and, in 
so doing, granted service connection for PTSD and assigned a 
compensable evaluation of 10 percent, effective from May 6, 
1996, for this disability.  During the current appeal, and 
specifically by an April 2005 rating action, the RO awarded 
the following increased evaluations for the veteran's 
service-connected PTSD:  30 percent, effective from May 6, 
1996; 50 percent, effective from November 19, 2001; and 
100 percent, effective from February 18, 2005.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  Thus, separate ratings for 
separate periods of time based on the facts found will be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's initial increased rating claim 
for his service-connected PTSD, the Board notes that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of his appeal.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 30 percent rating when the ability to establish or 
maintain effective and wholesome relationships with people 
was definitely impaired and when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating was assignable when pertinent 
symptomatology demonstrated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran was demonstrably 
unable to obtain or retain employment.  Id.  

Additionally, in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent scheduler evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 30 percent evaluation will be awarded with evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) score rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 31 to 40 is representative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work; a child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is illustrative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is representative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is illustrative of some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

1.  Entitlement To An Initial Rating Greater Than 30 Percent 
For Service-Connected PTSD Between May 6, 1996 And 
November 18, 2001

The veteran claims that his PTSD was more severe than the 
30 percent disability rating, between May 6, 1996 and 
November 18, 2001, indicates.  In particular, during that 
time, the veteran consistently described markedly diminished 
participation in social activities, depression, anxiety, 
severe sleep disturbances, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, paranoia, and 
exaggerated startle responses.  See, e.g., T. at 7-16.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that, between May 6, 
1996 and November 18, 2001, the veteran's treating VA 
psychiatrist has assigned a GAF score of 40, which is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Further, at November 1997 and September 1999 VA 
outpatient evaluations, this psychiatrist expressed her 
opinion that the veteran was "completely disabled at this 
point with the assessment that he is totally unable to obtain 
or maintain gainful employment."  Also, at the September 
1999 evaluation session, this psychiatrist concluded that the 
veteran "continue[d] . . . to be severely disabled from PTSD 
in maintaining emotional intimacy of effective interpersonal 
relationships within the human community."  

In support of these conclusions, the psychiatrist cited the 
veteran's markedly diminished participation in social 
activities, restricted range of affect, an inability to 
recall specific aspects of trauma, severe sleep disturbance, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigiliance, paranoia, exaggerated startle responses, 
depression, anxiety, nightmares, and intrusive thoughts.  
Significantly, the Board finds that this relevant 
symptomatology supports an increased rating of 50 percent 
based upon the old evaluation criteria.  See, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (which stipulates that a 
50 percent rating requires evidence of considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and in industrial 
adaptability).  

Importantly, however, a disability rating greater than the 
50 percent assigned by this decision to the veteran's 
service-connected PTSD between May 6, 1996 and November 18, 
2001 is not warranted, pursuant to either the old, or the 
new, rating criteria.  More recent psychiatric evaluations 
completed during the May 6, 1996 to November 18, 2001 time 
period demonstrated less than severe symptomatology 
associated with the veteran's PTSD.  In this regard, the 
Board notes that, in November 1999, the veteran was 
hospitalized for approximately one week for treatment for his 
PTSD.  At an initial evaluation, a VA psychologist who 
evaluated the veteran assigned a GAF score of 55, which is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  This score was based upon the veteran's continued 
complaints of anger, nightmares, and depression and the 
examiner's observation of a mildly dysphoric mood.  
Importantly, objective evaluation findings also illustrated 
alertness, orientation, a congruent affect, intact memory, 
intact judgment and abstract reasoning ability, good grooming 
and hygiene, relevant speech which was fluent and 
goal-directed, no evidence of a psychosis, no hallucinations 
or delusions, and no suicidal or homicidal ideations.  

Upon discharge from the November 1999 VA hospitalization, the 
veteran was assigned a GAF score of 70, which is 
representative of some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  This score was based on essentially 
negative evaluation findings, including a dysphoric mood but 
also good personal hygiene and grooming, good eye contact, 
cooperation, alertness, orientation, organized and 
goal-directed thoughts, a broad affect, no hallucinations, 
normal speech, an intact memory, good concentration, average 
intelligence, no impairment of judgment and insight, and no 
suicidal or homicidal thoughts or ideas.  

An April 1998 VA hospital report notes a GAF of 48, but Axis 
I diagnoses were drug and alcohol dependence and mood 
disorder associated with polysubstance abuse veteran's. PTSD.  
It was reported that he had a full notebook of medications, 
that this was too much, and that when he was refused 
additional medication, he sought to buy them on the street.  

The Board acknowledges that, in December 1999, a private 
examiner assigned a GAF score of 45, which is illustrative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  However, the 
specific results of this evaluation reflected only moderate 
depression and anxiety as well as orientation, a clear 
sensorium, alertness, no suicidal or homicidal ideations or 
plans, no delusions, and no auditory or visual 
hallucinations.  Furthermore, despite the veteran's 
subsequent complaints of significant depression, "lots of" 
anger and irritability, chronic nightmares, poor coping, poor 
insight, and periodic thoughts of suicide at a December 2000 
VA outpatient psychiatric treatment session he admitted 
having no plan or intent.  Further, the examiner observed 
that the veteran was well-groomed and dressed and that he was 
in no apparent distress.  In addition, the examiner assigned 
a GAF score of 65, which is representative of some mild 
symptoms (e.g., a depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  

The totality of the competent evidence does not reflect 
severe social and industrial impairment resulting from the 
veteran's PTSD between May 6, 1996 and November 18, 2001.  As 
such, a disability evaluation greater than the 50 percent 
evaluation assigned by this decision for the veteran's 
service-connected PTSD during that time period cannot be 
awarded based upon the old rating criteria.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).   

Moreover, between May 6, 1996 and November 18, 2001, the 
symptomatology associated with the veteran's 
service-connected PTSD was not found to have resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Thus, a 70 percent rating for the 
service-connected PTSD between May 6, 1996 and November 18, 
2001, pursuant to the new rating criteria, is not warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

2.  Entitlement To An Initial Rating Greater Than 50 Percent 
For Service-Connected PTSD Between November 19, 2001 And 
February 17, 2005

Throughout the current appeal, the veteran has contended that 
his service-connected PTSD is more severe than the current 
50 percent disability rating, between November 19, 2001 and 
February 17, 2005, indicates.  During that time period in 
particular, the veteran described frequent intrusive thoughts 
and recollection of combat experiences, "pretty regular" 
nightmares, flashbacks, tendency towards social isolation, 
depression, feelings of rage, sleep disturbance, 
hypervigilant behavior, and chronic sleep impairment.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's psychiatric complaints.  
In this regard, the Board notes that the VA PTSD examination 
conducted on November 19, 2001 demonstrated suicidal and 
homicidal thoughts, slow speech, a moderately depressed mood, 
impaired impulse control relating to verbal abuse, short-term 
memory, concentration, and judgment.  

Importantly, however, this evaluation also reflected 
cooperation, thought processes and content which were within 
normal limits, no delusions and hallucinations, good eye 
contact, no suicidal or homicidal plan or intent, the ability 
to maintain minimal personal hygiene and other basic 
activities of daily living, full orientation, and intact 
long-term memory.  Further, following the examination, the 
examiner assigned a GAF score of 51, which is illustrative of 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  In 
fact, the examiner specifically stated that the veteran has 
only moderate social and occupational impairment due to his 
service-connected PTSD.  

The Board further acknowledges that, in September 2004, the 
veteran sought treatment for complaints of increased 
nightmares and paranoid feelings over the last several 
months.  In addition, he described auditory hallucinations as 
well as feelings of suicide but denied having any intent.  
The examining psychiatrist diagnosed PTSD and a psychosis not 
otherwise specified.  

Significantly, however, the fact remains that, according to 
the numerous records of inpatient and outpatient treatment 
received by the veteran during the current appeal he has only 
sought treatment for his service-connected PTSD on one 
occasion (in September 2004) during the November 19, 2001 to 
February 17, 2005 time period.  Furthermore, despite the 
veteran's complaints of suicidal ideation, the totality of 
competent evidence during this particular time period does 
not illustrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Consequently, the Board 
finds that an increased rating of 70 percent for the 
veteran's service-connected PTSD between November 19, 2001 
and February 17, 2001 is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

3.  Extraschedular Evaluation For Service-Connected PTSD 
Between May 6, 1996 and November 18, 2001 and Between 
November 19, 2001 And February 17, 2005

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, between May 6, 1996 and 
February 17, 2005, the service-connected PTSD has resulted in 
marked interference with his employment or require frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
between May 6, 1996 and February 17, 2005, the 
service-connected PTSD has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An effective date earlier than May 6, 1996 for the grant of 
service connection for PTSD is denied.  

An initial disability rating of 50 percent for the 
service-connected PTSD, from May 6, 1996 to November 18, 
2001, is allowed, subject to the regulations governing the 
award of monetary benefits.  

An initial disability rating greater than 50 percent for the 
service-connected PTSD, from November 19, 2001 to 
February 17, 2005, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


